DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes
	Provisional Application 61863984 (08/09/2013) appears to support the claimed subject matter, specifically the repeated transmission of a first information block at p10, ln.24-30: “broadcast of the extended DRX information block by the base station 10 in step 103 is preferably performed regularly on a fixed schedule.”  Repeated is defined as regularly scheduled transmission (e.g. every second Monday) and not necessarily periodic (e.g. every 20 ms).
	Provisional Application 61863984 appears to support “changed cells” at p.3, ln.27 stating “UE is required to learn whether it mas moved to another cell.”  Changing of cell is defined as positioning and not necessarily a handoff.
	
Timing reference may refer to system frame number (spec at [0015]: “SFN which the UE uses to keep synchronization with the network and which acts as a timing reference”)
	MIB transmitted in PBCH
	SIB transmitted in PDSCH

	Other Prior Art
	US-20130130691 [0058]: access bar SIB; cellBarred SIB3
US-20130084809, [0045]: UE synchronizes to new cell SFN
US-20090203376 [0011]: SFN identifies new cell
US-20100189032 [0079]: new SFN when handed over to a new cell
US-20110028171 [0015, 16]: SFN change when changing serving cell

	US-20130027247 [0015]: UE determines position based on time difference between SFNs of the serving cell and neighboring cells
US-20100067496 [0056]: SFN in MIB to specify timing


Allowable Subject Matter
Claim 3, 16, 9, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 13, 16, 17, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10912028 in view of Zhang (US-20100130218).
As to claim 1, 7, 13, 17: US-10912028 teaches a method of operating a network node in a communication network, the method comprising: repeatedly transmitting a first information block, for reception and use by mobile devices operating in a discontinuous reception (DRX) mode of operation (claim 1: information block for UE in DRX mode), wherein the information in the first information block comprises a timing reference, information allowing a mobile device to determine whether the mobile device has changed cells in the communication network (claim 1: SFN), and information about … and access class barring (claim 1: ‘access class barring’ ).
US-10912028 may not explicitly teach cell barring. However, Zhang teaches cell barring ([0038]: cell barring and access class information included in MIB).
Thus, it would have been obvious to one of ordinary skill in the art to implement access class barring & cell barring, taught by Zhang, into the MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control connection to a cell. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	As to claim 16, 20: Wang teaches the method of claim 13, 17 further comprising: determining whether the first information block includes one or more indicators or flags indicating that any information required by a mobile device for reliable communications with the communication network has changed (claim 1); and if the first information block comprises one or more indicators or flags that the information has changed, receiving a second information block that contains the information that has changed (claim 1 ).

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652) in view of Chin (US-20120269172), Zhang (US-20100130218), Fong (US-20130170479).
 As to claim 1, 7, 13, 17: Wang teaches a method of operating a network node in a communication network, the method comprising: repeatedly transmitting a first information block, for reception and use by mobile devices operating in a discontinuous reception (DRX) mode of operation ([0024, 36]: MIB or SIB transmitted on PBCH uses fixed schedule with periodicity and repetition; fig.5b, 556, 560; [0043, 49-53, 68]: for DRX, UE reads MIB or SIB periodically upon wakeup), wherein the information in the first information block comprises a timing reference,  ([0025]: SFN included in MIB; wherein the SFN is inherently a ‘timing reference’ by design, definition, and in the prior art, and is used to specify timing used in each mobile cell and synchronization) (see also US-20100067496, [0056]).
Wang may not explicitly teach information allowing a mobile device to determine whether the mobile device has changed cells in the communication network.  However, Chin teaches information allowing a mobile device to determine whether the mobile device has changed cells in the communication network ([0031]: UE determines whether it is closer to target eNB or serving eNB based on SFN) (spec at [0015]: “SFN which the UE uses to keep synchronization with the network and which acts as a timing reference”).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining UE movement from the SFN, taught by Chin, into the single MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol as the inherent purpose of the SFN is to determine whether the UE has changed cells and to determine the positioning of the UE and whether a handoff is necessary. In addition it would have been obvious to combine Wang and Chin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach and information about cell barring.  However, Zhang teaches and information about cell barring ([0038]: cell barring and access class information included in MIB).
Thus, it would have been obvious to one of ordinary skill in the art to implement access class barring & cell barring, taught by Zhang, into the single MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control connection to a cell by determining whether a UE could enter a cell, and to consolidate information into a single block making efficient usage of resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Wang may not explicitly teach and access class barring However, Fong teaches and access class barring ([0027]: access barring information, e.g. EAB info, can be transmitted using a MIB, [0029]: EAB parameters can include a barring bitmap where each bit corresponds to an access class).
Thus, it would have been obvious to one of ordinary skill in the art to implement access class barring & cell barring, taught by Fong, into the single MIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to control connection to a cell by determining whether a UE could enter a cell, and to consolidate information into a single block making efficient usage of resources. In addition it would have been obvious to combine Fong and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 2, 5, 6, 8, 11, 12, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Chin (US-20120269172), Zhang (US-20100130218), Fong (US-20130170479).
As to claim 2, 8: Wang teaches the method of claim 1, 7, wherein said repeatedly transmitting comprises repeating the transmission of the first information block on a schedule (DRX, discontinuous) ([0043, 44, 49]: UE in DRX mode) such that the first information block (MIB) is transmitted no more frequently than a Master Information Block that is transmitted by the network node for use by mobile devices that are not using DRX (continuous) (discontinuous transmits less frequently than continuous) ([0049]: UE not in DRX mode; [0024, 36]: MIB transmitted on PBCH uses fixed schedule with periodicity and repetition, wherein if the first info block is an MIB then it will inherently satisfy the language “transmitted no more frequently” in comparison to other MIBs transmitted).
Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Wang discloses MIB transmission for DRX and non-DRX UE’s, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the transmission frequency of MIBs, including being more or less frequent than an MIB, absent a showing of criticality by Applicant.  

As to claim 5, 11: Wang teaches the method of claim 1, 7, 14, wherein the first information block is transmitted to mobile devices on the same channel as a Master Information Block transmitted by the network node for use by mobile devices that are not using DRX or on the same channel as one or more System Information Blocks ([0024, 36]: first info block is MIB transmitted on PBCH where other MIBs are transmitted).
	
As to claim 6, 12: Wang teaches the method of claim 1, 7, wherein repeatedly transmitting the single information block comprises transmitting the first information block according to a discontinuous reception (DRX) cycle for one or more mobile devices (fig.5b, 556, 560; [0036, 43, 49]: MIB and SIB received by UE in accordance to DRX).

As to claim 14, 18: Wang teaches the method of claim 13, 17, the method further comprising the step of: receiving a Master Information Block and/or one or more System Information Blocks transmitted separately from the first information block by the communication network ([0036, 43, 49]: MIB and SIB transmitted on their own channel without reference to a first information block).

As to claim 15, 19: Wang teaches the method of claim 14, 18 wherein the first information block is received from the communication network on the same channel as the Master Information Block ([0036, 43, 49]: MIB and SIB repetition for DRX; wherein since the “first information block” is undefined, it may refer to a first MIB which is transmitted before a second MIB).
Wang may not explicitly teach and/or the one or more System Information Blocks.  However, Zhang teaches and/or the one or more System Information Blocks ([0042]: different types of information blocks may be on the same channel).
Thus, it would have been obvious to one of ordinary skill in the art to implement transmitting on the same channel, taught by Zhang, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol and to make efficient use of channel resources. In addition it would have been obvious to combine Zhang and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-20130044652), Chin (US-20120269172), Zhang (US-20100130218), Fong (US-20130170479) in view of Xu (US-20130301552).
As to claim 4, 10: Wang teaches the method of claim 1, 7.
Wang may not explicitly teach wherein the method further comprises the step of compiling the information included in the first information block from two or more other information blocks separately transmitted to mobile devices in the communication network.  However, Xu teaches wherein the method further comprises the step of compiling the information included in the first information block from two or more other information blocks separately transmitted to mobile devices in the communication network ([0087, 88]: eNB can generate a single information block from an MIB and an SIB combination).
Thus, it would have been obvious to one of ordinary skill in the art to implement combining information blocks, taught by Xu, into the MIB / SIB, taught by Wang, in order to implement a well-known feature of a pre-defined protocol, to perform system configuration for the UE, and to make efficient usage of resources. In addition it would have been obvious to combine Wang and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/Primary Examiner, Art Unit 2466